Citation Nr: 0006201	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from December 1966 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The veteran appeared at a personal 
hearing before a Hearing Officer at the RO in January 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary to an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran sustained an acute and transitory low back 
strain during his active military service.

3.  A VA physician's statement to the effect that the 
veteran's current degenerative disk disease and herniated 
nucleus pulposus is related to his inservice injury appears 
to have been based on the oral history provided by the 
veteran, and is not supported by the available medical 
records.

4.  A VA examiner has opined that there is no causal 
relationship between the veteran's in-service back trauma and 
his current low back disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107 and that 
sufficient evidence is contained in the claims file to render 
an equitable decision on the issue on appeal.

Service connection may be granted for a disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303.  When a disease was not initially 
manifested during service, the veteran may establish the 
"required nexus" for service connection by evidence 
demonstrating a medical relationship between the current 
disability and the service.  See 38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  In that regard, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") has determined that establishing "service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

A VA Social Survey conducted in September 1973 noted that, 
prior to his entry into military service, the veteran had 
been in good physical condition and had been a High School 
wrestler.

The veteran's service medical records show that no complaints 
or findings of any back problem were made during his service 
entrance examination.  In February 1970, he presented with 
complaints of pain in his lower spine after having done some 
heavy lifting.  The diagnosis was acute lumbo-sacral sprain.  
Darvon and Valium were prescribed.  The following day, the 
veteran complained that his low back pain persisted, although 
it had decreased.  He also complained of some radiation of 
pain down his left leg.  No spinal tenderness was observed.  
It was noted that straight leg raise testing was positive on 
the left side at 80 degrees.  Lumbo-sacral X-ray films were 
ordered, however the results of those films do not appear to 
be contained in the claims file.  The report of an April 1970 
service separation examination shows that the veteran did not 
list any back problems on the history portion of the 
examination report.  Further, no findings of any back problem 
were made by the examiner.  In August 1970, the veteran 
complained of having sustained an injury to his back and knee 
in a fall the day before.  It was noted that the knee was 
swollen and that he had difficulty walking.  The impression 
was sprain [presumably knee sprain], and an Ace wrap was 
prescribed.  The report of the veteran's January 1971 service 
separation examination contains no complaints or findings of 
any back problem.

The report of the veteran's VA hospitalizations from May to 
July 1972, and in December 1992, for depressive neurosis 
noted that his physical examinations were essentially within 
normal limits.

The report of the veteran's VA hospitalization in March and 
April 1973 noted that his physical examination results were 
unremarkable.

The claims file contains reports of the veteran's VA 
outpatient treatment during the period from August 1972 
through January 1979.  In January 1978, the veteran reported 
he had gotten a steady job working with concrete.  In January 
1979, it was noted that he was temporarily out of work due to 
a car accident.  In November 1975, it was noted that the 
veteran was working as a welder, making snowmobile trailers.  
In May 1977, the veteran reported he had worked as a forester 
and then gotten another job as a welder.  Those records 
contain no complaints or findings of any low back problems.

The report of the veteran's VA hospitalization in January and 
February 1978 noted that his physical examination findings 
were within normal limits, except for lethargy and 
tachycardia from an overdose of Thorazine.

The report of the veteran's January 1980 treatment at the St. 
Joseph Hospital in Marshfield, Wisconsin noted that he 
fractured his right tibia and fibula in a fall while ice 
skating.  It also noted that he had fractured his humerus in 
a motor vehicle accident one year earlier.

The report of the veteran's May 1981 VA hospitalization for 
alcohol abuse noted that his physical examination was within 
normal limits.

In June 1981, the RO denied the veteran's first claim for 
service connection for a back condition, stating that his in 
service low back injury had been acute and transitory and 
resolved without apparent residuals.  The veteran did not 
appeal this decision, and it became final.

The veteran was hospitalized at a VA medical facility from 
June through August 1995 with psychiatric complaints.  He 
also complained of chronic back pain and reported that he 
frequently awoke at night due to back pain.  It was noted 
that there was mild tenderness of the lumbar paraspinal 
muscles.  The diagnoses included degenerative joint disease.

The veteran was afforded a VA examination of his spine in 
November 1995.  X-ray studies of the lumbar spine showed 
stable degenerative disk disease at the L4/5 and L5/S1 
vertebrae.  A magnetic resonance imaging (MRI) study showed 
evidence of L4/5, L5/S1 herniated nucleus bulge with 
encroachment of the L5/S1 nerve roots on the left.

The claims file contains reports of the veteran's VA 
outpatient treatment during the period from July 1994 through 
February 1997.  In June 1996, the veteran reported that he 
had had back pain for years but had recently aggravated it 
while picking up a box.  He reported he heard a "pop" and 
began to experience intense pain on the left side of the low 
back, radiating down to the back of the left knee, with 
numbness from the left knee down to the left foot.  It was 
noted that the veteran stated he had a history of multiple 
low back injuries in the past 20 years, and had usually been 
treated by a chiropractor.  It was further noted that the 
veteran had work experience which included several years as a 
welder-fabricator making metal railings and steps, and as a 
shakerman at an iron foundry.

In February 1997, the veteran filed a request to reopen his 
claim for service connection for a low back disorder, and 
submitted a June 1996 medical summary report from a VA 
physician.  That report was apparently prepared in connection 
with the veteran's claim for Social Security Administration 
benefits.

In the June 1996 medical summary, the VA physician noted that 
the veteran reported having injured his back in February 1970 
in service.  He also noted that the veteran reported having 
had a recurrence of back pain in 1972, which was treated by a 
chiropractor.  The veteran stated that he had continued to 
receive chiropractic treatment for the next six years, and 
that he had been doing heavy lifting on his job during that 
time.  The veteran reported that he discontinued chiropractic 
treatment as of 1978 since he was having only minimal back 
problems at that time.  His back reportedly did relatively 
well for the next ten years, until the veteran suffered 
another on the job back injury in 1987.  The physician 
concluded by stating that the veteran had a pattern of low 
back pain symptoms which had waxed and waned over time since 
his original injury in 1970.

The veteran was afforded a VA examination in April 1997.  The 
diagnosis was degenerative disk disease of the L4/5 and L5/S1 
vertebrae, with herniated nucleus pulposus at L4/5 and L5/S1 
with recurrent radiculopathy.  The examiner opined that the 
veteran's February 1970 back injury had been acute and self-
limiting.  The examiner further opined that based on the 
veteran's history, a review of the claims file and medical 
records, and the VA examination, it was more likely than not 
that the veteran's current back condition did not begin with, 
and was not causally related to, his episode of back pain in 
military service.

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in January 1998.  He testified that while 
in military service he fell while loading concrete and hit 
the left side of his lower back on the corner of a hard 
wooden pallet.  He reported that he had been treated by a 
chiropractor for chronic low back pain from June 1971 through 
August or September 1976, but that the chiropractor had died 
and his records were no longer available.  He also reported 
that he received workers' compensation for his 1987 back 
injury, but that those records were also unavailable.  

In support of his claim, the veteran submitted a February 
1998 letter from Robin G. Frank, D.C., of Abbotsford, 
Wisconsin.  Dr. Frank stated he had last treated the veteran 
in 1987 for an L5/S1 disk lifting injury, from which he 
totally recovered.  Dr. Frank further stated that at the time 
he treated the veteran, he had degeneration in the L4/L5 disk 
with mild spondylosis, which showed that there had been 
previous mechanical trauma to L4/L5 some years before.  He 
opined that it was possible the 1970 back injury played a 
role in the L4/L5 degeneration.  He stated, however, that he 
could not comment on whether the L4/L5 degeneration plays any 
role in any present back disability.

Upon consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disability.  Although the VA physician who prepared 
the June 1996 medical summary for the Social Security 
Administration indicated, in effect, that the veteran's 
current back disability was causally related to his February 
1970 in service injury, it appears that the physician was 
relying on the veteran's oral history of that injury and its 
aftermath, rather than on a review of the service and post-
service medical records. 

The Board is not required to accept doctors' opinions that 
are based upon the veteran's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); see Owens v. 
Brown, 7 Vet. App. 429 (1995) (Board not bound to accept 
physicians' opinions based on claimant's recitation of 
events); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 Vet. App. 229 (1993) 
(holding that the BVA was not required to accept the medical 
opinions of two doctors who rendered diagnoses of post-
traumatic stress disorder almost 20 years after claimant's 
separation from service and who relied on history as related 
by the appellant as the basis for those diagnoses).  
Therefore, the Board accords little weight to the June 1996 
medical summary.

Additionally, the Board accords little weight to Dr. Frank's 
February 1998 opinion that the veteran's 1970 injury may 
possibly have played a role in the L4/5 vertebral 
degenerative changes.  In addition to being apparently based 
on the veteran's oral history of the circumstances 
surrounding his 1970 back injury, Dr. Frank's opinion was 
couched in speculative terms, and thus does not provide an 
adequate basis to find that there is a causal nexus between 
the veteran's current low back disability and his 1970 
injury.  See generally Bloom v. West, 12 Vet.App. 185 (1999); 
Bostain v. West, 11 Vet.App. 124 (1998).

The Board concurs with the opinion of the examiner who 
performed the veteran's April 1997 VA examination and 
concluded that his current back disability is not causally 
related to his acute and transitory episode of back pain in 
service.  That examiner's opinion was based on a review of 
the service and post-service medical records as well as a 
physical examination of the veteran, and thus the Board 
accords it more weight. 

While the veteran may well believe that his low back 
disability is causally related to his active service, he is 
not a medical professional.  As such, he is not considered 
legally competent to render opinions concerning questions of 
medical diagnosis or causation.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, the Board finds that service 
connection for a low back disability is not warranted.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.





ORDER

Service connection for a low back disability is denied.  


		
NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

